Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 9, 2020

                                     No. 04-19-00688-CV

                                    Marissa PETERSON,
                                          Appellant

                                               v.

                                 HEB GROCERY CO., L.P.,
                                       Appellee

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-CI-19610
                           Honorable Aaron Haas, Judge Presiding


                                        ORDER
         On February 27, 2020, appellee filed a surreply brief and an unopposed motion for leave
to file the surreply brief. The unopposed motion is GRANTED. It is ORDERED that appellee’s
surreply brief filed on February 27, 2020 is accepted as filed.

       It is so ORDERED on March 9, 2020.


                                                              PER CURIAM


ATTESTED TO: _________________________
             MICHAEL A. CRUZ,
             Clerk of Court